Citation Nr: 0303964	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  01-09 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected left knee disability, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected right knee disability.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1986.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
RO.  

In November 2002, a videoconference hearing was conducted by 
the undersigned Member of the Board who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 2002).



REMAND

The veteran contends that he is entitled to an increased 
rating for the service-connected knee disabilities, greater 
than 10 percent for the left knee and a compensable rating 
for the right knee.  

After carefully reviewing the claims file, the Board has 
determined that, in order to fully consider the veteran's 
claims, additional development is required in this case.  

First, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.   Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Although further delay is regrettable, an additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

Furthermore, the provisions of 38 C.F.R. § 4.40 (2002) 
require that examinations be conducted that adequately 
portray not only the identifiable anatomical damage, but the 
functional loss experienced by the veteran.  The veteran in 
this regard testified at the recent hearing that the VA 
examination was not adequate for the purpose of evaluating 
the severity of the service-connected disability.  

More specifically, in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court specifically pointed out that an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (2002).  Id  

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2002).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000 & Supp. 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  

2.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of determining the current severity of 
the service-connected right and left knee 
disabilities.  The claims file and a copy 
of this Remand must be made available to 
the examiner for the review, and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  Upon 
examination, the examiner should conduct 
all indicated special tests and studies, 
to include range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  The orthopedic 
examiner should fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the knees.  
If feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
any pain, weakened movement, excess 
fatigability, or incoordination.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it was not feasible.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the knees are used repeatedly over a 
period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

4.  Thereafter, the RO should 
readjudicate these claims and if the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


